'
'

AN ACT RATIFYING THE CONCESSION AGREEMENT BETWEEN
THE REPUBLIC OF LIBERIA AND LIBINC OIL PALM INC.

APPROVED MAY 22, 2008

Published By Authority
Ministry of Foreign Affairs
Monrovia, Liberia

|
August 6, 2008

AN ACT RATIFYING THE CONCESSION AGREEMENT BETWEEN
THE REPUBLIC OF LIBERIA AND LIBINC OIL PALM INC.

APPROVED MAY 22, 2008

Published By Authority
Ministry of Foreign Affairs
Monrovia, Liberia

August 6, 2008

AN ACT RATIFYING THE CONCESSION AGREEMENT BETWEEN THE
REPUBLIC OF LIBERIA AND LIBINC OIL PALM INC

It is enacted by the Senate and House of Representatives of the Republic of
Liberia in Legislature assembled:

SECTION I: That from and immediately after the passage of this Act “AN ACT
RATIFYING THE CONCESSION AGREEMENT BETWEEN THE
REPUBLIC OF LIBERIA AND LIBINC OIL PALM INC
INC as herein recited below word for word in the equally authentic
English version be and the same is hereby ratified.

SECTION I: SHORT TITLE: This Act ratifying the CONCESSION
AGREEMENT BETWEEN THE REPUBLIC OF LIBERIA
AND LIBINC OIL PALM INC may also be officially
Cited “THE LIBINC OIL PALM INC CONCESSION
AGREEMENT”.

SECTION Ill: THAT any and all obligations, convenants, terms and conditions
as contained in the above mentioned LIBINC OIL PALM INC
shall be carried to full completion, unless otherwise modified,
amended or repeal.

SECTION IV: This Act shall take effect immediately upon the publication into
handbill.

ANY LAW TO THE CONTRARY NOTWITHSTANDING
CONCESSION AGREEMENT BETWEEN THE REPUBLIC OF LIBERIA AND
LIBINC OIL PALM INC

This Agreement is made and entered into this 2/° cay of Dover hes 2007 A.D by and
between the REPUBLIC OF LIBERIA, represented by the Minister of Agriculture, Dr. J. Chris Toe, the
Minister of Finance, Dr. Antoinette M. Sayeh, and the Chairman of the National Investment Commission
Hon. Richard V, Tolbert and attested to by the Minister of Justice, Hon. Phillip A.Z. Banks, III,
(hereinafter referred to as the "Government") and the LIBINC Oil Palm Inc. a corporation duly organized
under the Law of Liberia, represented by its President, Joseph. H. Jaoudi, (hereinafter referred to as
“LIBINCO”).

WITNESSETH:

WHEREAS, on December 14, 1965, the Government and Liberian Operations Inc, (hereinafter called
LIBINC) entered into a Concession agreement for the development of oil palm and other related
agricultural products on a tract of land situated in the New Cess area, Grand Bassa County (hereinafter
called the “Concession”), of which said agreement is hereto incorporated by reference to form an integral
and cogent part of this agreement; and

WHEREAS, pursuant to the said agreement, LIBINC had made considerable investment in the
Concession, but the investments have been destroyed, damaged or remained in a state of dormancy as a
result of the civil unrest which plagued the country for over 15 years; and

WHEREAS, Article 4 of the said 1965 agreement granted a term of forty (40) years to the Liberian
Operations Inc with an optional period of an additional forty (40) years on terms and conditions to be

agreed upon by the parties thereto; and

WHEREAS, LIBINC Board of Directors has resolved to exercise its option to renew the 1965
Concession agreement and the Government has consented thereto; and

WHEREAS, LIBINC in exercising the said option, intends to make significant new investments in
Liberia to repair or replace lost, damaged, or destroyed assets and to restore business activity above the
pre-1990 levels as presented in its investment plans, but requires the appropriate assurances from the
Government both as to the security of its employees, assets, investment and operations and as to matter
relating to the tax, fiscal and other terms that will govern, or apply to, its investment; and

RECOGNIZING, the profound changes in circumstances that have occurred, the level of new
investments that LIBINC intends to make in Liberia and the economic objectives of the Parties as set
forth in this Agreement, the Government has agreed that LIBINC, should make such investments in
pursuit of the Government's overall economic and social programs including but not limited to the
creation of employment opportunities; the realization of value added on the production of crude palm oil
and other agricultural products, and

CONSIDERING, that Government has agreed to provide the assurances that LIBINC will need to facilitate
financing for its business activities in Liberia;

WHEREAS, Article 5 (9) of the December 14, 1965 Agreement provides inter alia that LIBINC may
transfer to any other person, company or organization all or part of its interest in the rights acquired and
obligations undertaken by it under the Agreement subject to the prior approval of the Government of
WHEREAS, the Board of Directors of Liberian Operations Inc, has by Board Resolution dated October
4, 2007, has resolved to transfer its rights in the said 1965 Concession agreement to LIBINCO a newly
incorporated Liberian Company and has requested Government to approve of said transfer ina letter
dated October 15, 2007 and conclude negotiations with LIBINCO; and

WHEREAS, the Government has consented to the transfer of the said interest to LIBINCO and to
conclude negotiations with LIBINCO

NOW THEREFORE IT IS MUTUALLY AGREED AS FOLLOWS:

The following terms wherever used in this Agreement shall have the respective meanings set forth
below:

1.1 Additional Area -- Land referred to in Article 3.2, and any Private Land as may be leased to
LIBINCO from time to time for Production, Infrastructure and/or other LIBINCO Activities.

1.2 Affiliate - A Person that, with respect to a second Person, controls, is controlled by or is under
common control with the second Person. For purposes of this Section, control means the possession,
directly or indirectly, by one person of more than fifty percent (50%) of the equity or of voting power in
another Person, and the term “Person” means a natural person or legal entity as defined in section 1,27.

1.3 Agreement: This Agreement and any amendments to it made pursuant to its terms, as well as all
exhibits or appendices.

1.4 Agricultural Products — Palm Oil and any other products derived or obtained as the result of
agricultural or farming activities of oil palm, whether cultivated or not, as well as any other product
derived as the result of the processing of any of the above.

1.5 Associates -- Associates of a Person shall be its Affiliates, shareholders, contractors (including
suppliers of goods and services) and financiers, and its directors, agents and employees and the directors,
agents and employees of any of the foregoing.

1.6 Center -- The International Center for Settlement of Investment Disputes established under the
auspices of the International Bank for Reconstruction and Development.

1.7 Commercial Production ~ During each year beginning with the Effective Date, the Production of
Palm Oil, from fifty percent (50%) or more of the mature Palm trees in the Production Area, which shall
mean those Palm trees aged between four(4) and twenty-“ive (25) years and not so diseased, damaged or
infested as to render it uneconomic to harvest them under sound management practices worldwide.

1.8 Concession Area - The combination of the Production Area and any Additional Area except for
private land including Tribal Reserves and Tribal Sacred Ground as granted in the 1965 agreement in
addition to land granted under the outgrowers program.

1.9 Convention -- The Convention on the Settlement of Investment Disputes between States and
Nationals of Other States opened to signature at Washington, D.C., United States of America, on March
18, 1965 and which went into effect for Liberia on July 16, 1970 and for the United States of America on
October 14, 1966.

1.10 Crude Palm Oil -Oil derived from palm fruits in its natural state.

1.11 Developed Areas — the total of cultivated areas and areas in use for infrastructure and other

purposes within the concession area. i) Qe Ow.

Kt ,
1.12 Dollars $ -- United States Dollars unless otherwise noted.

1.13 Effective Date ~ The date on which this Agreement is signed by all parties -
1.14 Extended Term - as defined in Section 2.3.

1.15 Farm Road -- A road LIBINCO deems necessary or desirable to construct, and that is primarily
used in connection with, Production.

1.16 Government _~ The Republic of Liberia, its Government, and all branches, divisions, political
sub-divisions, instrumentality’s, authorities and agencies thereof.

1.17 Government Land -- All land in Liberia, including any creeks, streams, rivers, and bodies of water,
and their residue, contained on such land, except Private Land.

1.18 Infrastructure — All facilities relating to or connected with Production, including, but not limited to,
any type of the following: (a) employee housing; (b) public welfare facilities (including medical,
educational and recreational facilities); (c) power, water and sewage facilities (including natural water,
hydro-electric and/or thermal power generating facilities, hydro-electric stations, transmission and power
lines, and/or other power facilities, dams, aqueducts, water drains, water supply and sewerage systems,
pumping stations and systems for disposing of plant waste and sewage); (d) processing, storage and
repair facilities, engines, machines, furnaces, or compressor stations; (¢) administrative, laboratory and
research facilities; (f) transportation facilities (including roads, bridges, railroads, airports, landing strips
and landing pads for aircraft and/or helicopters; hangars and other airport facilities, garages, canals,
acrial tramways, pipelines, docks, harbors, piers, jetties, breakwaters, terminal facilities and warchouses
and loading and unloading facilities); (g) communication facilities (including telephone, telegraph,
electronic mail, radio, satellite, television and telecommunications or other transmission facilities); and
(b) all other movable and non-movable facilities and equipment affixed to, used as an integral part of or
used in relation to or in connection with the items described in (a) through (g), inclusive, of this Section
1.20,

1.19 Law — Any constitution, treaty obligation, law, statute, decree, rule, regulation, judicial act or
decision, judgment, order, proclamation, directive, executive order or other sovereign act of Government
other than this Agreement

1.20 Liberian Currency — Any currency, except Dollars, that is legal tender in Liberia, or circulates
freely in any part of Liberia by virtue of any Law or authority as a medium of exchange for the purchase
or sale of goods and services.

1.21 Liberian Oil Palm Farmer ~ any Person other than Government engaged in the Production of
Natural Oil palm in the Republic of Liberia if: (a) In the case of a natural person (as that term is
defined in Section 1.27,) such Person is a citizen of the Republic of Liberia, or (b) In the case of a
legal person (as that term is defined in Section 1.27) all of the equity ownership of, and net profits
interest in, such Person is owned by or for the benefit of one or more natural persons who are citizens of
the Republic of Liberia, and neither that Person nor any of its Affiliates is a party to a oil palm
development, concession or other similar investment or license agreement with Government.

1.22 LIBINCO Activities -- All activities and transactions conducted by or on behalf of LIBINCO,
directly or indirectly, with respect to or incidental to this Agreement and the financing of such activities
and transactions,

1,23. LIBINCO: LIBINC Oil Palm Inc., a corporation duly organized and existing under Law, and any

successors or permitted assignees.
= Ff
1.24 Minister— The official of Government designated by Government to act on its behalf with respect
to matters relating to this Agreement, or if Government designates no such official, the Ministers
responsible for Agriculture and Finance respectively and the Chairman, National Investment
Commission and their respective successors.

1.25 Notice -- Notice given pursuant to Section 26 of this Agreement.
1.26 Palm Oil Products -- Crude Palm oil and its derivatives
1.27 Party - Either Government or LIBINCO and, in the plural form, both Government and LIBINCO.

1.28 Person — Any natural person and any legal perscn. For purposes of this Agreement, a natural
person means a human being and a legal person means @ parinership, joint venture, corporation, limited
liability company, trust, estate or other entity that is recognized by the laws of any state as a distinct body
possessing the right to enter into contracts or, under color of law, to own, lease or possess real or
persona! property, as well as a government or state, and any branch, division, political sub-division,
instrumentality, authority or agency of any government or state

1.29 Prevailing Market Rate of Exchange -- The predominant rate, expressed in terms of US Dollars, at
which willing sellers and willing buyers, acting at arm's length and in the ordinary course of business,
purchase or sell, or are willing to purchase or sell.

1.30 Private Land -- Any land, including any creeks, streams, rivers, and bodies of water, and their
residue, contained on such land, owned by any Person except Government, or in which any Person
except Government has a possessory interest recognized by Law. Private land shall incude tribal
reserves and Tribal Sacred Grounds.

1,31 Production -- Any or all of development, planting, cutting, replanting and care of Palm trees or
other Agricultural Products; harvesting, collecting, purchasing, selling, exporting, and/or marketing of
Palm oi! or other Agricultural Products; processing, storing end transporting Palm Oil or other

Products; and all other operations of LIBINCO incidental to, arising out of or directly
related to any of the foregoing, including, but not limited to, the installation, operation and maintenance
of Infrastructure.

1.32 Production Area -- The areas of Government Land described in Appendix I to this Agreement (as
such Appendix I may from time to time be revised by LIBINCO with the approval of the Minister) and
leased by Government to LIBINCO.

~ Such changes in the economic conditions of the oil palm
industry worldwide or in Liberia, or such changes in the economic, political or social circumstances
existing in Liberia specifically or elsewhere in the world at large as to result in such a material and
fundamental alteration of the conditions, assumptions and bases relied upon by the Parties at the time
during which they entered into this Agreement (or the time after any subsequent review pursuant to
Section 28) that the overall balance of equities and benefits reasonably anticipated by them will no longer
as a practical matter be achievable. -

1.34 Rehabilitation Term -- as defined in Section 2. 1.
135 Resear ~ 9 soni Sesion27 5

s

af x
1.36 Section -- Any clause in this Agreement designated at its beginning by a numeral or sequence of
numerals, irrespective of the fact that it is or is not preceded by the word "Section".

1.37 Taxes and Duties ~ Any and all direct and indirect income, profits, gains, corporation, net worth,
sales, payroll, import, export, customs, consul, inspection-related, value added, consumption, supply, use,
turnover, severance, stumpage, cash flow, rental, land rental, property, stamp and other taxes, duties,
fees, royalties, levies, excises, rates, charges, imposts, surcharges and other Government-imposed
revenue payments of whatever nature, to whomever payable and however called and whether similar or
dissimilar to the foregoing,

1.38 Term-- Any or all of the Rehabilitation Term, the Regular Term and the Extended Term, as the
context requires.

The words “hersof’, “hereunder”, “herein”, or other similar words mean this Agreement and its
appendices,

The words “and” and “or” include the conjunctive and disjunctive, as the context may require or permit.

The word “include” (and any variation of that word) is used in an illustrative sense rather than a limiting
sense,

Each Party fully participated in the negotiation and drafting of this Agreement, Therefore, this
Agreement shall not be construed against any Party as the drafting party.

SECTION 2: TERM OF AGREEMENT

Zl Rehabilitation Term — LIBINC’s existing agreement expired on December 13, 2005. The parties
have mutually agreed to a rehabilitation term of seven years due to force majeure which shall commence
as of the effective date of this agreement unless sooner terminated in accordance with the provisions of
this Agreement.

2.2 Regular Term -- The Regular Term of this Agreement shall be for a term of forty-three years,
commencing on the day following the expiration of the Rehabilitation Period and shall end on the
fiftieth aniversary of the effective date of this agreement, unless sooner terminated in accordance with
other provisions of this Agreement.

2.3 Extension of the Term — The Regular Term may be extended for such period and on such terms and
conditions as may be agreed by the Parties within five years prior to the expiration of the Regular Term.
If the Regular Term is not extended, the Parties shall agree on such measures as are necessary to preserve
the value of the non-moveable assets including the oil palm trees during the remainder of the Regular
Term. -

SECTION 3: GRANT OF RIGHTS

(a) Except as provided in this Agreement, Government hereby grants to LIBINCO the right
and license non-exclusively to engage in the Production and utilization in Liberia, and the export from
Liberia, of Agricultural Product free from any requirement to obtain any further license or authorization
from Government or any other Person in order to do so. Except as otherwise provided in this Agreement,
LIBINCO may not engage in any business other than the Production and utilization in Liberia, and the
export from Liberia, of Agricultural Product, provided, however, that nothing contained in this
Agreement shall prevent Affiliates of LIBINCO from engaging in other businesses within the territory df

wo ok on aa

5
Liberia pursuant to Law. This Section shall not be interpreted to exempt LIBINCO from customs
declarations.

b) Subject to the terms hereof, Government hereby leases the Production Area to LIBINCO
for its exclusive use in the Production of Agricultural Product and for other LIBINCO Activities.

¢) Survey - LIBINCO shall within twelve months of the effective date of this Agreement
resurvey, the Concession area based on the coordinates and other information in Appendix I showing the
total areas of 34,500 acres that constitute the concession area pursuant to the 1965 Agreement. Such map
shall be attached to this agreement as Appendix 1A and shall be amended if any Additional Area is
included in the Concession Area to show such Additional Area.

3.2 Additional Areas -Government may lease in the future to LIBINCO additional areas outside of the
Production Area (which shall thereafter be a part of the Concession Area) for the exercise of the
incidental rights set forth in Section 3.3(a), upon such reasonable terms and conditions as the Parties
acting in good faith may agree, but at surface rentals not to exceed the fair market rental value for such
land, and subject to the limitations contained in Section 3.3(a). As of the execution of this Agreement,
no Additional Area has been leased to LIBINCO and the Concession Area includes only the Production
Areas,

3.3 Incidental Rights

(a) Subject to the terms and conditions of this Agreement, and only as necessary or desirable
for the proper and efficient exercise of the rights granted to LIBINCO under Section 3.1, LIBINCO shall
have the right:

(i) Exclusively to construct, install, maintain and/or repair, at its own expense,
Infrastructure within the Concession Area, provided that LIBINCO shall first obtain approval of
Government concerning the design, location, size and, subject to Section 13, environmental impact of
any roadway, highway, railway, waterway or other ways of communication, which approval shall not be
unreasonably withheld; and provided further that nothing herein shall restrict or impair LIBINCO's right
to construct within the Concession Area such Farm Roads as LIBINCO deems necessary or desirable to
properly conduct Production and that conform with Law’ or Section 13 regarding safety and the
environment. All such Farm Roads shall remain open to the public subject to such reasonable
restrictions on their use as LIBINCO shall, in conformity with Law, impose in the interest of the security
of its assets and that of its Associates and the safety of its employees and their dependents, and the
employees and dependents of its Associates.

(ii) Non-exclusively, outside the Concession Area, at its own expense to construct
and establish Infrastructure, subject to Law and the prior approval by Government (which approval shall
not be unreasonably withheld). All highways and roadways constructed pursuant to this Section
3.3(a(ii) shall, upon completion, become public property, provided that LIBINCO shall have the right to
use such highways and roadways without charge or the imposition of Taxes and Duties for or with
respect to such use. Government shall have no obligation to refund to LIBINCO any amounts expended
by LIBINCO in the construction and maintenance of such Infrastructure.

(iii) Exclusively, within and outside the Concession Area, to transport or, subject to
Section 10 and the requirements of any Law, to provide for the transportation by other Persons of its own
Agricultural Product or goods required for, utilized in or incidental to Production.

(iv) Exclusively, within the Production Area, to plant, cut and utilize timber to the
extent it deems necessary for the construction and maintenance of Infrastructure and for other LIBINCO

Activities within the Concession Area and subject to Section 13 hereof and Law. (
J a)
(v) Exclusively, within the Production Area, to take and use, subject to any
limitations pursuant to Section 13, free of charge (but not to sell to any other Person without the written
approval of Government), such water, stones, rocks, sand, clay, and gravel having no significant
commercial mineral value other than as aggregate, filler or other construction material, as LIBINCO may
consider necessary or useful for its operations under this Agreement. This activity shall not be
considered to be mining for purposes of any Law.

(b) ‘The Parties agree that all trails across the Production Area used immemorially by the
population shall remain open to free use by the public, subject to such reasonable restrictions as
LIBINCO shall, in conformity with Law, impose in the interest of the security of its asscts and that of its
Associates and the safety of its employees and their dependents and the employees and dependents of its
Associates,

¢) Tribal reserves of land, especially areas deemed as Sacred Tribal Land, set aside for the.
communal use of any tribe within Liberia are excluded from the operation of the Agreement. Should any
question arise as to the limits and extent of such reserves, Government shall determine such questions.
Notwithstanding, the parties hereto mutually agree that within twelve (12) months as of the execution of
this agreement, LIBINCO shall conduct, without cost to Government but in collaboration with the Local
Authorities, the Ministry of of Internal Affairs, the Ministry of Lands, Mines and Energy, and the
Ministry of Agriculture, a socio-economic study to identify and demarcate tribal reserves and/or Sacred
Grounds. This condition shall extend to all future land that may be granted to LIBINCO.

3.4 Production Outside the Concession Area -- LIBINCO and its Affiliates may engage in the
Production of Agricultural Products, including plantation-grown trees, on land outside the Concession
Area pursuant to any right any of them may obtain from any Person or Government to use, lease, or
otherwise occupy such land .

3.5 Other Natural Resources — Government reserves the exclusive right to explore for and develop
mineral resources within the Concession Area and to grant such exclusive rights to any other Person. If
Government (or any other Person under grant from Government) intends to explore for, develop or
exploit mineral resources in the Concession Area, it shall first so advise LIBINCO by Notice, and the
right of Government or such other Person to explore for, develop or exploit mineral resources in the
Concession Area shall be subject to the following: 7

{a) Any exploration, development or mining activity to be undertaken either by Government
or by such other Person shall not either unreasonably or materially interfere with Production and the
rights of LIBINCO hereunder;

(b) Government shall fully compensate LIBJNCO for any damage to property and assets and
for any economic or other losses, including, but not limited to, los: profits, that LIBINCO may suffer by
virtue of any exploration, development or mining activities conducted by Government or any other
Person; and

(c) Government and any such other Person shall fully indemnify and save LIBINCO
harmless from all claims, damages, liability, costs and expenses, including attorney fees charged by
counsel chosen by LIBINCO (provided that the Governinent shall approve such counsel or may assume
the defense against any such claims), and all other costs and expenses of defense, arising out of or related
to such exploration and/or mining activities.

(d) If Government grants to any Person the right to explore for or develop mineral resources
within the Concession Area, Government shall require, as 2 condition to such grant, that such Person
agree to be jointly and severally liable with Government: for the obligations set forth in this Section 3.5
and that such Person post an appropriate bond to secure performance by such Person of such soni

A oe po a

Se
3.6 Agricultural Surface Leasehold — Except as otherwise limited herein, LIBINCO’s rights with respect
to the Concession Area leased to LIBINCO under this Agreement shall be those inherent in leasehold of
the surface of land for agricultural purposes, and LIBINCO shall be considered such a lessee as to the
Production Area and the Additional Areas, if any.

3.7 Warranty of LIBINCO's Rights — Subject to the timely and substantial fulfillment of all material
obligations herein undertaken by LIBINCO, Governrient warrants LIBINCO’s title to and possession of
all rights granted them under the terms and conditions of this Agreement, and agrees that it shall defend
and protect these rights for the benefit of LIBINCO.

3.8 Warranty of Ownership - LIBINCO represents and warrants that all Oil Palm trees in the
Production Area and all other non-movable tangible assets in the Production Area are the property of
LIBINCO, and are not encumbered by any liens or otherwise as of the Effective Date. LIBINCO shall
not during the term of this Agreement encumber or otherwise burden such assets except as such
encumbrance is subordinate to the rights of Government upon termination of this Agreement. Any such
encumbrance and any modification thereto shall be approved by the Minister of Finance and the Minister
of Agriculture, such approval shall not be unreasonably withheld, and the encumbrance, and any release
or modification thereof, shall be filed with both the Minister of Agriculture and the Minister of Finance.

3.9 Personal Property — Government and LIBINCO egree that, except for leasehold rights, the rights and
privileges granted LIBINCO under this Agreement are contract rights and constitute personal property
and not real estate.

SECTION 4: UTILITIES

4.1 Utilities — LIBINCO shall have the right, to generate, distribute and allocate electricity and provide
water for the purpose of supplying buildings and other facilities within the Concession Area, or otherwise
conducting LIBINCO Activities. LIBINCO shall reasonably coordinate and consult with the relevant
agencies of Government regarding such activities. Government shall not charge LIBINCO any license
fee or other Taxes and Duties for, or in connection with, the exercise of this right. LIBINCO may also
agree, but shall have no obligation, to provide electricity or water to Government or other Persons if it
has quantities surplus to its needs. If LIBINCO so elects, it shell provide such surplus electricity or water
at market rates and on such other reasonable terms as it may decide. Government shall have first priority
to purchase all or any portion of such surplus prior to any portion of such surplus being offered to any
other Person, Government further agrees that LIBINCO may use public utilities on the same terms and
conditions as, and at the generally applicable tariff rate charged to, other similarly situated Persons in
Liberia using such public utilities.

2 IN AND USE OF SUPPORT iS

5.1 Concession Roads -- To the extent LIBINCO Activities are not unduly impeded, LIBINCO shall
permit its roads to be used by such persons, under such conditions as it may deem appropriate, provided
that no user fees shall be charged for the use of such roads. LIBINCO shall have the right to place
security gates or other checkpoints on roads within the Production Area when and for so long as it deems
necessary, provided that Government shall have the right to assign security personnel to join with
LIBINCO security to monitor any such security gates and checkpoints.

5.2 Government Construction - Government reserves the right to construct roads, highways,
railroads, telegraph and telephone lines and other lines of communication within the Concession Area,
provided, however, that Government shall not unreasonably interfere with LIBINCO Activities;
Government shall also indemnify and save LIBINCC harmless from all claims, damages, liability, costs
and expenses, including attorney fees charged by counsel chosen by LIBINCO (provided that
Government shall approve such counsel or may assume the defense against any such claim) and all oth

aan, aa
costs and expenses of defense arising out of or related to any such construction activity, but excluding
any damages for los of the intrinsic value of any leasehold rights.

53 Airport and Port Facilities - Government agrees that LIBINCO and its Affiliates may use any
airport, harbor, port or similar facilities owned or operated by Government upon the same terms and
conditions as those generally applicable to other persons using the same facilities.

5.4 No Common Carrier -- LIBINCO and its Affiliates shall not be deemed to be, or to have been, a
common carrier or, for purposes of any Law, to be, or to have been, engaged in the business of
transportation by virtue of the fact that any of them, zither within or outside of the Concession Area,
ships or transports or has shipped or transported Palm Oil, other Agricultural Products, or other goods
required for, utilized in or incidental to LIBINCO Activities, provided that such activities are otherwise
consistent with Law and the provisions of this Agreement.

SECTION 6: CONDUCT OF OPERATIONS
6.1 Initial Financial Commitment; LIBINCO shall make an initial investment of at least Five Million
Two Hundred and Forty-five thousand dollars ($5,245,000) to be expended over a four (4) year period in

furtherance of the LIBINCO Activities the details of which shall be stipulated in the development plan
pursuant to section 19.2,

6.2 Production -- Subject to the terms of this Agreement, LIBINCO shall generally engage in Production
and operate its business in the manner consistent with the best business practices . It shall produce Oil
Palm in such quantities taking into account world market conditions for Oil Palm Products,
economic conditions in Liberia and abroad, and sound business practices in the Production of Oil Palm
Products. Without limiting the foregoing, LIBINCO will provide timely information to Government
regarding any business decisions that LIBINCO reasonably determines will have a substantial social or
economic impact in Liberia, so as to permit appropriate planning and response by Government,

6.3 Management Costs ~ If LIBINCO engages an Affiliate, or any other Person that is not owned or
controlled by Government or by persons resident and licensed to do business in Liberia, to render or
furnish to or for LIBINCO any management services ot management assistance with respect to
Production that is of a type that an efficient Oi] Palm plantation company engaged in the production and
marketing of Oil Palm Products would ordinarily provide for itself, LIBINCO shail pay for such
management services or assistance only on an actual cost reimbursement basis unless otherwise
inconsistent with Law.

6.4 Transactions with Affiliates:

6.4.1 Except as provided in Section 6.3, any transaction between LIBINCO and an Affiliate, with
respect to Production shall be on the basis of competitive international prices and such other terms and
conditions as would be fair and reasonable had the transaction taken place between unrelated parties
dealing at arms’ length. Such prices shal! be determined to the extent possible by reference to publicly
available international reference prices or indices and shall at all times be posted in a manner so as to be
readily available to the public and Liberian Oil Palm Farmers.

64.2 For purpose of this section, the export sale price to affiliates for crude palm oil and oil palm
products shall be the prior month’s daily average price quoted by Bursa of Malaysia converted to US
dollars for Crude Palm Oil and other Oil Palm products.

6.4.3 If the Bursa of Malaysia price is no longer published or if either Party believes that such price is no

longer representative of arms-length prices for export sales, the Parties shall meet and make such
adjustments as may be required consistent with the general principles of paragraph 6.4.1 of this Secti

Ke jt hy
6.4, The determination of prices pursuant to any substitute index or revised-formule shall be made public
as provided in paragraph 6.4.2 and such substitute price or formula shall be appended to this Agreement.

6.4.4 If LIBINCO enters into a sale or service agreement with any of its Affiliates, LIBINCO shall
provide a copy of such sales and services agreements, pursuant to the provisions of Section 26, to
Government for its review. If, after ninety (90) days, Government has not made a determination that the
terms of such sales agreement fail to comply with the requirements of this Section 6.4 and so notified
LIBINCO pursuant to Section 26, then such sales agreement shail conclusively be deemed to comply
with this Section 6.4.

6.4,5 Export sales prices determined pursuant to this section 6.4 shall be consistent with the
determination of such prices in affiliate transactions of export sales by other oil palm producers in
Liberia.

65. Sales Price of Oil Palm Products to Non-Affiliates ~ LIBINCO shall have the right to sell Oil Palm
Products to unrelated Persons of its choosing at prices on the basis of competitive international prices and
such other terms and conditions as would be fair and reasonable had the transaction taken place between
unrelated parties dealing at arms’ length. Such prices shall be determined to the extent possible by
reference to publicly available international reference prizes or indices and shall at all times be posted in
a manner so as to be readily available to the public and Liberian Oil Palm Farmers.

6.6 Replanting — Within one year after the Effective Date, LIBINCO will implement a program to
replant Palm trees in the Production Area at the rate of one thousand five hundred (1,500) acres per year
during the Rehabilitation/Recovery Term, taking into account economic and financial conditions, with
the overall objective of replanting the entire Production Area and recovering lost assets by the end of the
Rehabilitation/Recovery Term.

6.7__New Planting -- LIBINCO will clear and plant at least 1,000 acres per year for the first ten (10)
years of the regular term and 2,000 acres per year thereafter with the overall objective of planting the
whole Concession Area.

6.8_Default - A default caused by failure to perform in accordance with sections 6.6 and 6.7 above and
section 10 below, without prior approval of the Government, shall subject LIBINCO to forfeit all
uncleared and undeveloped land and shal! constitute a ground for the termination of this Agreement
provided however LIBINCO has been given an opportunity to cure pursuant to section 22.3,

(ON 7: LIC LTH AND

7.1 Health & Sanitation - LIBINCO shall practice modern public health in accordance with generally
accepted health and sanitation procedures and Law. LIBINCO shall, within two (2) years as of the
effective date of this Agreement, construct or cause to be constructed 50 latrines in the concession area,
being at least 25 latrines in the first year and the balance in the second year and shall include in its
Development Plan pursuant to the provisions of Section 19.2, the number of latrines to be constructed
and other sanitary measures and/or safety measures to be undertaken, taking into consideration its
expansion program and the population of the concession area.

7.1.1 Occupational Safety: LIBENCO shall practice occupational safety procedures and precautions in
accordance with modern industry practices and Law. It shall ensure its employees are regularly trained
in accordance with generally accepted health and safety procedures.

7.2 Medical: LIBINCO shall ensure the availability of medical treatment, care and attention in
accordance with applicable Law and national policies. Such treatment, care and attention shall be free of
charge for its employees and their spouses and dependents so long as each spouse or coi of

A Sur

10
registered with LIBINCO. LIBINCO shall, within four (4) years as of the effective dat:, upgn'de its
present First Aid Clinic to a modem clinic, in accordance with the Ministry of Health and Sucial Welfare
standards, to be staffed by qualified nurses/medical practitioners including a visiting phy: ician where
practicable, ; <
7.3 Clean Water — LIBINCO shall ensure that all employee residential communities within che
Concession Area are being supplied on a regular basis with safe drinking water. To this end, “IBINCO
shall immediately construct or cause to be constructed wells with hand pumps in each of its Divisions
and shall include in its Development Plan pursuant to the provisions of Section 19.2, the number of
wells to be constructed taking into consideration its expansion program and the population of the
concession area.

74 Employee Housing. LIBINCO shall, during the Rehabilitation Term, continue its ongoing
Program to reconstruct, rehabilitate and renovate damaged employee housing in the Concession Area to
an acceptable standard of habitability for employees pursuant to Section 19.2

7.4.1 Within one year of the expiration of the Rehabilitation Term or the submission of the Rolling
Development Plan before the commencement of the Regular term which ever first occur, LIBINCO
shall, in consultation with the Ministry of Agriculture, submit a detailed housing program, including but
not limited to housing specifications to be approved by the Ministry of Public Works and a timetable for
construction to form a cogent and material part of the development plan pursuant to section 19.2

7.5 Security Force - LIBINCO shall be permitted, directly or under contract with other Persons of its
choosing, to establish, manage and maintain a Plant Protection Department for the purpose of
maintaining Law, order and security in the Concession Area and in other areas where LIBINCO has or
maintains property and assets through its own fully effective security force (the “Plant Protection Force”)
and to do so always being subject to Law (including all Laws releting to apprehension and detention and
human rights) and the “Voluntary Principles on Security and Human Rights.” Those members of the
Plant Protection Force certified by LIBINCO to the Government's police and law enforcement
authorities to have been specially trained and qualified shall, as in the past, have enforcement powers
within the Concession Area, always being subject to Law. The Plant Protection Force shall generally
have (i) the power of apprehension and detention in accordance with Law, the detention of any person to
be immediately notified to the appropriate Government authority and any detained person to be handed
over to such authority as soon as practical and in no case later than twelve [12] hours from the time of
detention, and (ii) the power, subject to Law, to search and exclude or evict unauthorized Persons from
the Production Area, and from such other areas as may be properly restricted for economic, operational
or security reasons, subject to Law. LIBINCO shall coordinate the activities of the Plant Protection
Force with Government’s police and law enforcement authorities and periodically report to Government
on the activities of the Plant Protection Force. This Section shall not affect or alter Government's
obligation under Section 3,7.

H TION

8.1 LIBINCO, will ensure the availability, free of charge, the elementary education of each dependennt
who is registered with LIBINCO as the dependent of an employee, in conformity with rules, regulations
and standards generally applicable to schools in Liberia established by Government. LIBINCO shall
collaborate with the Ministry of Agriculture, the Ministry of Education, and other relevant government
ministries to determine the need for and the establishment of at least a Junior High School, based upon
the student population within the concession area of LIBINCO within one year of the Regular Term to
form part of the rolling development plan pursuant to Sestion 19.2,

8.2 LIBINCO shall establish an adult literacy program for its employees and the registered dependents
of the employees with a budget of twenty-five thousand US dollars (US $25,000) per annum during the,

é of <p
rehabilitation period and Fifty thousand United States dollars (US$50,000) per annum during the regular
term.

SECTION 9: EMPLOYMENT & TRAINING .

9,1 Employment practices of LIBINCO Liberia shall conform to Law, Without minimizing its present
standards as of the Effective Date, to the extent that such practices are consistent with this Section 9,
LIBINCO shall provide capable and skilled personnel for all functions of its activities hereunder.
Preference shall be given at all levels of financial, accounting, technical, administrative, supervisory,
senior managerial and executive positions and other skilled positions to qualified Liberian citizens as and
when they become available, it being the objective of the Parties as soon as is practicable that the
operations and activities of LIBINCO under this Agreement, shall be conducted and managed primarily
by Liberian citizens. LIB[NCO shall cause Liberian citizens to hold at least 50% of the ten most senior
positions within S years of the Effective Date, and 75% of such positions within 10 years of the Effective
Date, Appointment of a Liberian to a particular position Coes not preclude subsequent employment of a
non-Liberian in such position as long as the percentage requirements are otherwise met. As of the
Effective Date of this Agreement the ten most senior positions are the President and Managing Director,
the General Manager, the Comptroller, the Operations Manager, the Factory Manager, the Technical
Services Manager, the Agricultural Operations Manager, the Research and New Development Manager,
Personnel Manager/Human Resource manager, and Chief Accountant. The list of the ten most senior
positions may be amended from time to time by agreement of the Parties.

9.2 Training -- In furtherance of the objective stated in Section 9.1, LIBINCO shall provide for the
training of Liberians in order to qualify them for the positions described in that section and as required by
LIBINCO's operations under this Agreement, provide on-the-job training, and utilize whatever other
measures are necessary and reasonable to achieve the objective stated in Section 9.1 (including, subject
fo operational needs and economic conditions, scholarships for qualified Liberian employees to pursue
relevant advanced studies). LIBINCO shall prepare (and revise when necessary) detailed plans and
programs for such training, including timetables and schedules, as part of its reporting requirements
under Section 19,3 hereof.

9.3 Compensation -- Compensation paid to employees of LIBINCO shall be subject to the provisions of
Sections 18.1 and 18.3 of this Agreement and in accordance with Law. The compensation of such
employees and shall be the salary less the value of any goods and/or commodities including food and
others supplies advanced by LIBINCO provided however that such goods and commodities so advanced
do not include benefit such as, housing, medical care and/or education for their dependents, or any such
benefits that are to be provided to them by LIBINCO as an incident of their employment.

ft PRI

10.1 LIBINCO shall, when purchasing goods and services required with respect to Production, give
preference to Liberian goods produced in Liberia and services provided by Liberians resident in Liberia
which are equal to or better than other comparable goods and services obtainable outside Liberia by the
margin specified by the regulations promulgated under Article 45(3) of the Public Procurement and
Concessions Commission Act of 2005. In addition, LIBINCO agrees to call the attention of its major
contractors to the policy of Government to encourage the purchase of Liberian goods and services.
Subject to the foregoing, LIBINCO may freely contract with any Person.

10.2 Purchase Price from Independent Liberian Farmers: LIBINCO shall have the non-exclusive right
at all times to purchase, without limit, Oil Palm and Oil Palm Products from Liberian Oil Palm Farmers

and others in Liberia and to process, market, sell, deal in and export all such Oil Palm and Oil Palm

a Cnt Sh
es .
{a) The minimum purchase price of Crude Palm Oil from Liberian Oil Palm Farmers shall be the
export sales price for such Oi! Palm as calculeted for Affiliate sales in accordance with the
requirements of Section 6.4 less LIBINCO’s applicable direct cost of processing, transportation,
appropriate overhead and applicable Taxes and Duties, and a reasonable profit. :

(b) The minimum purchase price of unprocessed Fresh Frit Bunches (“FFB”) from Liberian Oil
Palm Farmers and outgrowers shall be determined according to international practice for pricing
of outgrower production, namely an agreed percentage of export sales price for CPO, as
calculated for Affiliate sales in accordance with the requirements of Section 6.4, multiplied by
the weight of CPO contained in the FFB’s less the direct cost of transportation and applicable
Taxes and Duties.

(c) LIBINCO shall provide to the Minister of Agriculture and the Minister of Finance every three
(3) months a summary of the basis on which it calculated its purchase prices of Oil Palm and Oil
Palm Products for the previous three (3) months (including any allocations used in computing
deductible costs and the basis for its determination of profit where applicable), the quantity of
Oil Palm Products purchased by LIBINCO from Liberian Oil Palm Farmers and other Oi! Palm
farmers, the amount of taxes withheld under Law from Liberian Oil Palm Farmers and other Oil
Palm farmers for remittance to Government, the number of Liberian Oi! Palm Farmers and other
Oil Palm farmers from whom Oil Palm Products were purchased and such other information as
the parties shall agree is pertinent.

. SECTION 11: LIBERIAN PALM OIL MANUFACTURING FACILITIES

11.1 Value Addition -- Within ten (10) years as of the effective date of this Agreement, or before the
commencement of any corporate expansion activity pursuant to Section 12.3, LIBINCO shall cooperate
with Government to explore the possibility of establishing manufacturing and/or processing facilities (i.e.
soap factory and bio-fuel plants, etc) within Liberia which utilize crude palm oil or oi] palm related
Products taking into consideration the prospects of such production and the impact of such production on
the development of Liberia.

11.2 Sales to Liberian Manufacturers — If any manufacturing facility using processed Palm Oil as a
basic material shall be established within Liberia to add value to crude oil or its derivatives, LIBINCO,
subject to its prior contractual commitments , shall upon request by the Government sell to such
manufacturers for use in their facilities situated in Liberia as follows:

(a) Upon ninety (90) days' Notice to LIBINCO, up to five percent (5 %) of LIBINCO’s output,

(b) Upon 6 months’ Notice to LIBINCO, up to an additional five percent (5 %) of LIBINCO
output during each calendar year.

Such sales shall occur upon such terms and conditions as may be agreed to between LIBINCO and such
manufacturers; provided that the purchase price shall be based upon the average of the prices received by
LIBINCO for the same grade and type of Oil Palm product shipped during the calendar month preceding
the date of delivery to the purcheser, recalculated to an F.O.B, price at place of delivery.

12.1 Economic and Social Viability -- It is the objective of the Parties that operations hereunder shall be

carried out in a manner which is consistent with the continuing economic and social viability, both

during the Term of this Agreement and thereafter, of centers of population which have formed and which

may form as a result of such operations. Upon request of Government at any time, LIBINCO shall

consult with Government to mutually establish plans and programs for the implementation of this,
.

og Qe
é
objective, and thereafter LIBINCO shall in good faith cooperate with Government efforts concerning the
realization of such plans and programs.

12.2 Support for Liberian Farmers — LIBINCO shall endeavor to liaise and collaborate with the
Ministry of Agriculture to provide extension services to include proper farm management and the
transfer of technology to Liberian farmers and to a reasonable extent with existing palm oil research
institutions and centers in Liberia, shall where appropriate consider establishing or assisting in the
establishment of additional palm oil research institutions or training centers in Liberia.

12,3 Qutgrower’s Program: The Government and LIBINCO shall assist Liberian small holders
("Outgrowers") in an outgrower’s program the details of which to form part of the Development Plan
pursuant to section 19.2, The Government shall provide additional public land up to fifty thousands
(50,000) acres of land of which twenty-five (25,000) acres or fifty percent (50%) shall be used for
LIBINCO’s expansion purpose and twenty-five thousands (25,000) acres or fifty percent (50%) for the
Outgrowers Program provided that the quantity of additional land cultivated by LIBINCO shall not
exceed the quantity of land cultivated for the Outgrowers as reviewed every three years as of the
effective date until all 50,000 acres of additional public land hes been cultivated. LIBINCO shall
undertake to plant 750 acres annually of land dedicated to the Outgrowers program based upon the
availability of additional external funds to be secured through the collaborative efforts of LIBINCO and
the Government from international bodies and other private institutions. LIBINCO shall provide
reasonable support to such Outgrowers on a cost recovery basis and such support may include technical
assistance, the provision of equipment, fertilizer, processing capacity, the sharing of expertise and the
establishment of close working links with such Outgrowers including the provision of palm oil seedlings
of the most'scientifically advanced type planted by LIBINCO, provided however the cost of seedlings or
cost of managing the seedlings during the gestation period shall be borne by third party donors, if
available, or paid by the outgrower, at cost, on a prorated basis as agreed with LIBINCO. LIBINCO
commits to purchase produce harvested from the outgrowers in accordance with the terms of this
Agreement.

SECTION 13: ENVIRONMENTAL MANAGEMENT

13.1 LIBINCO’s obligations with respect to the environment shall be as prescribed by Law including the
Forestry Law and the Environmental Protection and Managenient Law.

13.2 LIBINCO shall take reasonable measures to ensure that Production does not cause unreasonable
risks to public-health or unreasonable damage to the environment. Unless LIBINCO demonstrates that a
particular measure is unreasonable, it shall employ measures as protective as those employed by Persons
in Liberia and elsewhere engaged in the production and processing of Oil palm on a basis similar to
Production under this Agreement.

13.3 LIBINCO shall conduct an annual environmental audit to be incorporated into the Development
Plan Report.

13.4 Government shall, pursuant to Sections 3.6 and 3.9, take such action as is necessary to protect
LIBINCO from the actions of any Person that causes unreasonable risks to public health or unreasonable
damage to the environment in or bordering the Concession Area.

SECTION 14: ADEQUATE CAPITAL

LIBINCO Shall maintain an adequate capital structure. The debt to equity ratio shall not exceed “pf

Ow
YY 14
SECTION 15: INCOME TAXATION

15.1 Income Tax Rate ~ LIBINCO shall be taxed on its net taxable income in accordance with the
Tax Law of general application provided the aggregate rate of tax applicable to its net taxable income
shall not exceed thirty (30) percent for the Rehabilitation and Regular term of this Agreement.

15.2 Determination of Taxable Income - LIBINCO’s net taxable income shall be computed in
accordance with the law of general application except 2s provided in Section 15.3.

15.3 Loss Carried Forward: The loss carried forward period shall be extended for a period of 5 years
starting from the first year in which LIBINCO has taxable income under the Law of General Application.
Thereafter LIBINCO shall be subject to the laws of general application.

SECTION 16: A ‘AL

16.1 Rehabilitation Term -- During the Rehabilitation Term, LIBINCO shall pay to Government, during
cach calendar year, for all Government Land included within the Concession Area, a surface rental equal
to one United States dollar (US$ 1.00 ) per developed acre, and fifty cents (US$ 0.50) per undeveloped
acre.

16.2 Regular Term: During the Regular period, LIBINCO shal! pay to the Government two United
States Dollars (US $ 2.00) per developed acre and one dellar ($1.00) per acre for undeveloped areas

16.3 Inflation: All surface rentals shall be adjusted once every five years to reflect the rate of inflation in
Liberia, as calculated by the “Liberian GDP Implicit Price Deflator” or such other index as the parties
may agree but such adjustment not to exceed 20% for any 5 year period. Any obligation to pay surface
rental with respect to any land leased to LIBINCO pursuant to Section 3.2 shall be as set forth.

16.4 Payment — All such rentals shall be payable annually in advance, on or before January 15th of the
year for which payment is being made, to the Ministry of Finance of Liberia,

SECTION 17: OTHER PAYMENTS TO GOVERNMENT

17.1 Import Duties - LIBINCO shall be exempt from payment of such import duties as are generally
applicable under Law in Liberia on items of agricultural, industrial machinery, products, capital spare
parts, supplies and equipment, and raw materials used in Production and LIBINCO Activities (including
but not limited to tractors, bulldozers, graders, four-wheel drive vehicles, seeds, fertilizer, oil mills,
sterilizers, oi] transport tankers and other such items) for the Rebabilitation period based on approved list
of items hereto attached in Schedule “A” and thereafter the law of general application shall apply.
LIBINCO is not required to pay any duty on medical and educational products, supplies.

17.2 Petroleum Levy: LIBINCO shall pay taxes on petroleum according to the law of general
application.

173 -- LIBINCO shall withhold ten percent (10%) tax on any
interest paid to non-resident persons and institutions during the rehabilitation period thereafter the Law of
General Application shall apply. Multi-lateral financial or development institutions,but not commercial
banks, shall be exempt from this withholding tax during the term of the Agreement.

17.3.1 LIBINCO shall withhold ten percent (10%) tax on any dividend distributed during the
rehabilitation period thereafter the Law of General Application shall ay, 2)

of" Gu Mp

Seay
17.3.2 Witholding Tax on Other Income; -- LIBINCO shall withhold ten percent (10%) of payments to
Non-resident Contractors and eight percent (8%) cf payment for resident Contractors during the
rehabilitation period, thereafter the Law of General Application shall apply,

174 it —LIBINCO shall contribute one percent (1%) of its annual gross
sale to a community development fund during the Regular Term.

17.5 Qil Palm Development Fund — LIBINCO shall contribute half of one percent (50% of 1.0%) of
its annual gross sales to an oil palm development fund during the Rehabilitation Period, and one percent
(1%) of annual gross sales during the Regular Term.

17.6 ECOWAS Levy —LIBINCO shall be subject to the ECOWAS trade levy.

17.7 Inspection Fees - LIBINCO shall utilize the services of the inspection company designated by the
Ministry of Finance.

17.8 Tumover Tax: LIBINCO shall pay two percent (2%) turnover tax during the Rehabilitation period
to be applied against future tax obligations and thereafter the law of general application shall apply,

17.9 is ; LIBINCO shall be exempt from Goods and Services Tax during the
rehabilitation period on capital goods or materials and supplies used directly for production, or to social
obligations as listed in and according to the terms of Schedule A and shall thereafter comply with the
Jaw of general application.

17.10 Capital Incentives and Allowances: During the Rehabilitation period, LIBINCO shall be entitled
to,

{a) In addition to any capital incentive deduction allowed under Section 204 (d), of the Revenue
Code of 2000 and subject to that subsection’s tax cost reduction rule but without the limits
specified in section 204 (d), there is allowed an incentive deduction of 30% of the purchase price
of equipment and machinery used in the activities in the year that qualifying asset is placed in
service.

(b) In addition to the incentive deduction allowed under Sections 204 (d) and 204 (e) (2) (A) an
additional five percent (5%) zonal incentive deduction on all capital expenses incurred in
Grand Bassa County.

(c) When certified by the Minister of Finance, LIBINCO shail be granted an additional five percent
(5% ) incentive deduction for investment activities provided LIBINCO employs more than one
thousand (1,000 +) people in Liberia

17.11 Customs Users Fee: LIBINCO shal! be subject to the Custom Users Fee as per the law of general
application .

18.1 Accounting — All of LIBINCO’s accounting under this Agreement shall be in Dollars and all
amounts paid or received, and obligations incurred or transactions carried out, in Liberian Currency or
other currencies shall be converted to Dollars in accordance with and pursuant to generally accepted
accounting principles (except to the extent inconsistent with the terms of this Agreement) based upon the
Prevailing Market Rate of Exchange between Dollars and any such currency. )

gy" Ong
& =
18.2 Exchange Control - LIBINCO shall at all times have the cight, without restriction, directly or
indirectly, by Government, to obtain, hold, deal with and disburse fands in such manner, currencies and
places as they choose. Without prejudice to the generality of the foregoing, LIBINCO shal! have the
unrestricted and unencumbered right to sell and receive payment for Oil Palm Products and other
Agricultural Products in any currency, including the currency in which the Oil Palm Products and other
Agricultural Products are sold. All proceeds from such sales may be deposited in non-Liberian bank
accounts and held there or remitted to bank accounts anywhere in the world, in any currency.
Notwithstanding the foregoing, LIBINCO shall have the right to acquire and sell Liberian Currency from
sources other than Government at the Prevailing Market Rate of Exchange on the date of acquisition.
Additionally, any and all transactions between Government and LIBINCO dealing with or referring to
Liberian Currency shall be converted to Dollars at the Prevailing Market Rate of Exchange as of the date
of the transaction.

18.3 Currency of Payment — Except as otherwise provided below, LIBINCO shall pay its obligations
to Government in Dollars, including obligations for Taxes and Duties payable under Sections 15, 16, and
17 hereof, Any obligation originally stated in Liberian Currency shall be converted to Dollars at the
Prevailing Market Rate of Exchange. Notwithstanding the foregoing, LIBINCO shall make payments of
sums it collects on behalf of Government, including, but not limited to, taxes withheld from the salaries
or wages of employees of LIBINCO, and any other sums payable to other Persons from which a portion
is required by Law to be withheld or retained by LIBINCO on beha!f of Government, in the currency in
which such salaries or wages or such other sums are paid, For purposes of determining compliance by
LIBINCO with any Law (including without limitation any Law determining minimum wages) or
satisfaction by LIBINCO of any contractual obligation, the amount of any payment by LIBINCO made
in Dollars shiall be converted to Liberian Currency at the Prevailing Market Rate of Exchange as of the
date of such payment.

18.4 Right to Remit and Receive Payments — LIBINCO shall have the right to remit and receive in
Dollars all payments of dividends, interest, principal and other properly payable items arising from or as
a result of, or related to, LIBINCO Activities, and to do so free of Taxes and Duties on such remittances
or receipts except as permitted by this Agreement; and without penalties, required total or partial
surrender, exchange or confiscation of such Dollars, or other direct or indirect restrictions on such
remittances or receipts,

18.5 Audit

(a) LIBINCO shall cause its books of account to be audited within 3 months, or such longer
period of time as the Minister of Finance may approve, after the close of each fiscal year by an
independent auditor (which shall be a reputable accounting firm selected by LIBIN and a
copy of the annual financial statement duly certified by said auditor which shall be public
and any management letters or similar communications shall be furnished to Government within
such period as provided by law after its receipt by LIBINCO. Government shall have the right
freely to discuss with the said auditor the results of the audit and certification. LIBINCO shall
take all reasonable measures to ensure that said auditor shal! cooperate fully in such discussions.
The foregoing shall not in any way imply acceptance of any such audit or certification by
Government or preclude Government from auditing such books of account as provided under
Law, provided that Government shall provide LIBINCO with a copy of any such audit within 45
days of receipt. However, once either Government or LIBINCO has audited any book of
accounts, the financial statement thus audited shall be considered acceptable and the audit results
binding and conclusive as to its findings, unless a Party shall have indicated to the contrary
within 3 years after its receipt of a copy of the audited financial statement.

(b) If LIBINCO has, pursuant to this Agreement, underpaid its income tax liability,

Goverment may, subject to Law, assess interest and penalties. If LIBINCO has overpaid its
income tax liability, then it shall be entitled subject to Law to reimbursement or, in its discretion,

Yr a)
Zé :
to a credit in the amount of such overpayment against any Taxes,and Duties that it owes
Government.

(c) Conformance to Law: Except as specifically provided in this Section 18, the obligations
of LIBINCO shall be as prescribed by Law including the Financial Institution Act of Liberia.

Ss CO)

19.1 Maintenance of Records — LIBINCO shall maintain at its principal office in Liberia or, upon prior
Notice to Government, at any other office in Liberia:

(a) An original of all scientific, agricultural, operational, technical, industrial and
commercial records, studies and reports (except correspondence) received or compiled by
LIBINCO in connection with its operations under this Agreement (together with any relevant
underlying data); and

(b) Complete, accurate and systematic financial records of all of its transactions, worldwide,
relating to its operations under this Agreement, including all sales of Oil Palm Products to
LIBINCO customers or any sales by Affiliates of Oil Palm Products where such sales are used to
compute any item of income, deduction or other amount affecting the liability of LIBINCO and
of such books of account and other financial records of operations as may be required by Law.

19.2 Development Plan - LIBINCO shail submit an annual rolling S-year development plan (the
“Development Plan”) which will include those items specified in Schedule B or as may be otherwise
agreed by the Parties from time to time, Once submitted, the Development Plan shall be subject to
review and comment, but not approval, by Government, except as provided for in this Agreement. Any
reporting requirements which require approval by Government according to Law or this Agreement shall
be reported separately as specified by Law or this Agreement.

19.3 Reports — LIBINCO shall submit such reports to Government, in such form, in such detail and at
such times as Government may reasonably require, with respect to the subjects specified in Schedule “C”
attached hereto or such other subjects as may be otherwise agreed by the Parties from time to time
(“LIBINCO Activity Report”). To the extent that reporting requirements for the Development Plan and
Reports on LIBINCO Activities overlap in frequency and content, they shall be included only in the
Development Plan with appropriate reference, This Section 19.3 shall not relieve LIBINCO of its
obligations to make such other reports as may be required by Law to such persons as designated by Law,

19.4 Inspection — Government may, through its authorized tepresentative, at any reasonable time upon
not less than 24 hours Notice, inspect the records of LIBINCO described in Section 18 hereof and (to the
extent Production is not unreasonably disrupted) any and all facilities and areas related to any of the
operations hereunder: LIBINCO shal! make all reasonable arrangements to facilitate any such inspection
and shall make its appropriate employees available to render assistance with respect to any such
inspection.

19.5 Confidentiality - Trade secrets as is generally accepted in the Oil Palm industry to include
maskin ag sees customer listing, processing information, ete shall be designated as confidential and
shall only for the purpose for which it was obtained and shall be maintained in confidence as to
third parties by Government and its representatives except as may otherwise be required by a final, non-
appealable order of any court having jurisdiction. Should any Person make a demand upon Government
in the course of litigation or apply to any court in Liberia for the production of such confidential
information, Government shall timely provide Notice to LIBINCO prior to revealing such information
that LIBINCO may have an opportunity to intervene in the matter.

Qe Sp
an .
SECTION 20: ASSIGNMENT.

20.1 This Agreement and any right or interest herein shall not be sold, transferred or otherwise assigned,
mortgaged, pledged or otherwise encumbered, by LIBINCO to any person, firm, group, or trust without
the prior written consent thereto by Government of which written consent shall not be unreasonably
withheld.

Ss ION 21;

21.1 Definition - The term "force majeure" as used in this Agreement shall mean acts of God, major
breakdowns in the factory or other Infrastructure required to maintain Production, accidents, wars, acts of
war, invasions, acts of public enemies, hostilities (whether war is declared or not), terrorist acts or serious
threats against the safety of LIBINCO’s employees or assets, trade or commercial or other restrictions
imposed either by any sovereign, embargoes, blockades, revolutions, riots, civil commotions, sabotage,
prolonged strikes or other industrial, labor or employer-employee disputes, fires, explosions,
unavailability of or interference with the usual means of transporting Agricultural Products, shortages of
materials required for Production, earthquakes or any other natural disasters, expropriation of facilities or
goods, epidemics, public health emergencies, a major botanic disease that cause considerable loss to the
Concessionaire, and any similar cause, provided any such cause was not within the reasonable control of
the Party claiming suspension and could not have been avoided or overcome by such Party through the
exercise of due diligence.

21.2 Application: In the event of any Party being rendered unable, in whole or in part, by force
majeure to carry out its obligations under this Agreement, other than an obligation to make payments of
money due hereunder that accrued prior to the commencement of force majeure, such Party shall give
Notice and the particulars of such force majeure in writing to the other Parties as soon as practicable after
its occurrence. Thereafter, any obligation of the Party giving Notice of force majeure that said Party is
unable to carry out because of such force majeure shall be suspended during the continuance of any
inability so caused, but for no longer period, and such/inability shall, as far as-practicable, be remedied
with all reasonable dispatch. All time periods specified in’this Agreement for the performance of
obligations or the enjoyment of rights that are affected by force majeure, except in connection with an
obligation to make payments of money that accrued prior to the commencement of force majeure, but
including the Tezm of this Agreement, shall be extended by the period of time the inability caused by
such force majeure exists. Sixty days after giving Notice to Government, LIBINCO shall each have the
right to terminate this Agreement without further obligation or cost (except for obligations and costs that
accrued prior to the commencement of force majeure) if a condition of force majeure has existed for a
period of one year or more which renders Production impracticable or unprofitable, or prevents
Production, the export or sale of Oil Palm or the exercise by LIBINCO of a substantial part of their
rights under this Agreement.

21.3 Cessation: At the cessation of the Force Majeure, and after being duly notified by the Government
of the cessation of the Force major in writing, the failure of the Concessionaire to commence operation
within six (6) months shall constitute ground for the cancellation. i

SECTION 22: TERMINATION
This Agreement shall terminate at the end of its term as set forth in Section “entice op

aA 2 —prt

VY 19
22.1 Termination by LIBINCO - Notwithstanding any other provision of this Agreement, LIBINCO
shall have the right to terminate this Agreement at any time, either in its entirety or as to any part of the
Concession Area, and without cause or liability to Government, subject to this Section 22, either three
hundred sixty-five (365) days after giving Notice to Government or alternatively pursuant to the
provisions of Section 21, provided that in the case of any partial termination the Government may elect
to treat such partial termination as a termination in its eatirety by LIBINCO. Any such termination shall
be subject to the obligations of LIBINCO under this Agreement that accrued rior to the date of
termination, including their obligations under sections 22.5 and 23.

22.2 Termination by Government -- Subject to the provisions of Section 22.3, Government shall have
the right to terminate this Agreement if any of the following events (hereinafter called "Events of
Default") shall occur and be continuing:

a) LIBINCO shall fail to comply with its material obligations under this Agreement and such
failure shall have a materially adverse effect on Government to include but not limited to:

(i) Failure to pay the acreage rental fee due and payable during the concession period as
stipulated in Sections 3.2 and 16

(ii) Failure to clear and plant the acreage as stipulated in Sections 6.6 & 6.7
(iii) Failure to invest as stipulated in Section 6.1 or pursuant to section 19.2

(iv) Violation of other clauses of the present agreement and fails to cure after being
duly notified in keeping with the provisions of this agreement,

b) LIBINCO shall voluntarily make an assignment of all or substantially all of its assets for the
benefit of creditors other than an assignment made to secure indebtedness incurred in the ordinary course
of business; file a petition or application to any tribunal for the appointment of a trustee or receiver for all
or any substantial part of LIBINCO'’s assets; commence any proceedings for its bankruptcy,
reorganization, arrangement or insolvency under the Jaws of any jurisdiction, whether now or hereafter in
effect, or if any such petition or application is filed, or any such proceedings are commenced against it,
indicate its approval thereof, consent thereto or acquiescence therein, which proceedings are not
dismissed within ninety (90) days of commencement; or if any order is entered appointing any such
trustee or receiver, or adjudicating LIBINCO bankrupt or insolvent, or approving the petition in any such
proceedings, permit such order to remain in effect for more than ninety (90) days.

(c) If LIBINCO shall cease Commercial Production for a period of 365 or more consecutive
days, unless such cessation is consented to by Government or is caused by Force Majeure.

22.3 Opportunity to Cure--In the case of an alleged Event of Default described in Section 22.2,
Government, before taking any further action, shall provide Notice to LIBINCO of such alleged
occurrence of such Event of Default and of Government's views in that regard and shall offer LIBINCO
a fair opportunity to consult with Government to resolve the matter. If, after a reasonable period of time
of consultation, Government is of the reasonable opinion that the matter cannot be resolved by further
consultation, Government may then send to LIBINCO notice of Government's intention to terminate this
Agreement. If the Event of Default is not cured within sixty (60) days after said Notice of Government's
intention to terminate, or within such longer period as may be necessary to allow a reasonable period of
time to effect such cure, then this Agreement shall be terminated.

22.4 Disputes Regarding Events of Default -- Notwithstanding the provisions of Section 22.2, if
LIBINCO disputes whether there has been an Event of Default described in Section 22.2 and within sixty
(60) days after receipt by LIBINCO of Government's Notice of its intention to terminate refers such
dispute to arbitration in accordance with Section 24 then termination of this Agreement shall not

we

20
effect until the finality of, and in accordance with, an arbitration award upholding Government's right to
terminate.

22.5 Winding-up Commission- :

(a) At the time of Notice of any termination or non-renewal of this Agreement, pursuant to its
terms, the Parties shall set up a winding-up commission (hereinafter referred to as the "Commission")
which shall consist of the Minister of Agriculture 2s Chairman of the Commission, the County
Superintendent and two (2) additional members to be appointed by the Government and four members to
be appointed by LIBINCO. Each member of the Commiission, including the chairman, shall have only
‘one vote,

(b) The chairman of the Commission shall issue a Notice and agenda for the first meeting of the
Commission, which shall be held no later than three (3) weeks after the establishment of the
Commission. Thereafter the Commission shall hold periodic meetings at least once a calendar month,

(c) LIBINCO shall present to the Commission a detailed report on the status of the operations of
LIBINCO under, this Agreement so that the Commission will be able to make recommendations to
Government on steps, which Government might take under the circumstances with a view to preserving
the viability of the enterprise, employment in the area and the centers of population.

(d) At the request of Government, the Commission shall establish plans for the full or partial
cessation of operations including, but not limited to, the disposition of assets and their demolition and/or
removal according to this Section 22 and Section 23.

(e) At the request of either Party, any meeting of the Commission shall be held outside Liberia,
and the requesting Party shall be responsible for the travel cost of the participants.

(f) LIBINCO may elect not to participate on the Commission, in which event their obligations
under this Section 22 shall be limited to providing the information required in Section 22 (c) above.

22.6 Contract Remedies Preserved The termination rights provided in this Section 22 are in addition
to, and not in derogation of, any remedial right to damages which either Party may have, pursuant to
Sections 24.7 and 25, and applicable Law as set forth in Section 27 below, for a breach by the other
Party of this agreement.

SECTION 23: DISPOSITION OF ASSETS

23.1 Non-Movable Assets -- Upon termination of this Agreement, and subject to Section 2.3, all
permanent non-movable tangible assets of LIBINCO in the Concession Area, which are not otherwise
the property of Government, shall become the property of Government without charge. Oil palm trees are
pernament non-movalble assets as used in the preceding sentence, In the event of a breach by either
Party, the value of the non-movable assets shall be taken into account in any award of damages pursuant
to 22.6 and Section 24.7,

23,2 Movable Assets — At any time after termination of this Agreement and with respect to each
movable asset of LIBINCO in Liberia, which either of them desires to sell (other than to one another, or
the successor of either, at fair market price), Government shall have the first option to purchase such
asset at the fair market price thereof, such price to be paid in Dollars. If Government does not exercise
such option within ninety (90) days after being informed by LIBINCO that it desires to sell such asset,
then LIBINCO, as the case may be, may sell such asset to any other Person, including Government, for
such price as it may be able to obtain therefor, or remove such asset from Liberia. The proceeds of any
such sale shall accrue to the seller, If Government purchases any such asset, it shall pay the mm

wy hey Ong

V 21
price within sixty (60) days after such price has been agreed upon or determined, unless the Parties
otherwise agree. :

23.3. Removal of Movable Assets -- Government, by Notice to LIBINCO within a reasonable period
but not to exceed one (1) year after termination of this Agreement pursuant to Section 22, may require
reasonable disposal or removal, in accordance with Law, of any or all assets, including unusable assets,
remaining within the Concession Area after total disposition of assets in accordance with this Section 23,
and if LIBINCO does not reasonably dispose of or remove such asset or assets within a reasonable period
after said Notice, Government may effect such reasonable disposal or removal at the expense of
LIBINCO and LIBINCO shall not be entitled to any income realized from the salvage value of such
assets.

SECTION 24: ARBITRATION

24.1 Submission to Arbitration — Any dispute between Government and LIBINCO (including, but not
limited to, any dispute concerning an actual or purported act or omission by LIBINCO arising out of, in
relation to or in connection with this Agreement or its formation, or the validity, interpretation,
performance, termination, enforceability or breach of this Agreement which is not specifically provided
elsewhere in this Agreement for resolution by submission to an expert, shall be settled by binding
arbitration under the rules of the Center in effect on the Effective Date (the "Rules"). The law applicable
to any arbitration shall be determined pursuant to Section 27 below. In the event of any conflict between
the Rules and this Section 24.1, the provisions of this Section shall govern.

24.2. The Parties agree that this Agreement and LIBINCO's operations pursuant hereto constitute an
"investment" by reason of the expenditure of a considerable amount of money in Liberia and that for
purposes of Article 25(1) and 25(2) of the Convention with respect to the jurisdiction of the Center
pursuant to the Convention, any dispute subject to this Section 24 is a legal dispute arising directly out of
‘an investment between a contracting state and a national of another contracting state and LIBINCO is
and shall at all times remain a national of another contracting state by reason of foreign control. Either of
the Parties to such dispute may institute arbitration Proceedings by giving Notice to the other Party and
notice to the Secretary-General of the Center including in each a statement of the issues in dispute.

24.3 Nationality— Notwithstanding the incorporation in Liberia of LIBINCO, LIBINCO shall be
treated as a Person that is a national of the United States of America for purposes of the Convention and
of this Agreement.

24.4 — Arbitrators — Any arbitral tribunal constituted pursuant to this Agreement shall consist of one (1)
arbitrator to be appointed by Government, one (1) arbitrator to be appointed by LIBINCO and one (1)
arbitrator, who shall be the president of the tribunal and shall be a citizen neither of Liberia nor of the
United States, to be appointed by the Secretary-General of the Center with the consent of both Parties.
No such arbitrator shall have an interest in the matters in dispute.

24.5 Referee - At the request of any Party, any matter otherwise subject to arbitration under this
Agreement shall instead be referred for resolution to a single referee to be appointed by the Secretary-
General of the Center, or of any successor entity as provided for by Section 24.11 below, except for any
dispute arising out of or related to Sections 2, 3, 5. 15, 16, 17, 18. 19, 20, 22, 23, 25, 26,28, & 30 of
this Agreement, which must be referred to arbitrators appointed pursuant to Section 24.4 above unless
the Parties agree that any such dispute is not material, in which event it may be referred to the Referee
for decision. The decision of the Referee shall be final and binding unless appealed by any Party or by
LIBINCO to arbitrators appointed as provided in Section 24.4, who shall examine the Referee's decision
only as to manifest error of law, findings of fact that are not supported by any credible evidence, and

sew ofan, mont or ernest A

¥ za —p+f
Y

22
24.6 Venue -- Arbitration proceedings conducted pursuant to this Agreement shall be held at the
Center, in Washington, D.C., or such other place as the Parties may agree, subject to the approval of the
Center and the arbitrate tribunal appointed pursuant to this Section 24 and shall be conducted in the
English language.The costs of the proceedings- shall be assessed and borne in such manner, as the
arbitral tribunal shall decide. Any procedural issues that cannot be determined under the arbitral rules of
the Center shall be determined pursuant to applicable law as set forth in Section 27.

24.7 Award - The arbitrators shall, by majority vote, render a written decision stating the reasons for
their award within three (3) months after any hearing conducted has been concluded. Any monetary
award shall be assessed and payable in Dollars (determined at the Prevailing Market Rate of Exchange if
the award involved an obligation expressed in any currency other than Dollars) through a bank
designated by the recipient, and any award to LIBINCO shall be subject to any Taxes and Duties.

Each Party shall bear its own costs and attorney fees. Neither Party shall have any liability for either
consequential damages (except for purposes of setoff) or exemplary or punitive damages, but interest at a
fate not to exceed the London Interbank Offering Rate (LIBOR) existing at the time of such award, plus
one (1) percentage point multiplied by the amount of the award shall be assessed from the date of any
monetary award until its satisfaction. If LIBOR should cease to be reported, then the rate to be applied
shall be another agreed substitute rate. In any case, the liability of LIBINCO or the Government shall not
exceed the net book value of LIBINCO (determined pursuant to generally accepted accounting
principles) at the time of the award. If the decision of the arbitral tribunal is adverse to either Party, then
the arbitral tribunal may, in its discretion, specify a reasonable period of grace to cure any defect or
default on the part of either of them in their obligations, provided that such period of grace shall not
exceed one hundred and eighty (180) days for the making of any payment required by such award.

24.8 Waiver of Sovereign Immunity -- Government hereby irrevocably waives any defense of the act
Of state doctrine to all claims of immunity from the arbitrators’ jurisdiction and from the enforcement of
any arbitral award rendered by a tribunal constituted pursuant to this Agreement, including, but not
limited to, immunity from service of process, immunity from the jurisdiction of any court situated in any
State, country or nation and immunity of any of its property from execution with respect to the entry,
recognition or enforcement of an award made by such tribunal.

24.9 — Reservation of Rights ~ The right to refer a claim or dispute to arbitration hereunder shall not be
affected by the fact that a claimant or respondent has received full or partial compensation from another
Person for a loss or injury that is the object of the claim or dispute, and any such other Person may
participate in such proceedings by right of subrogation.

24.10 Nature of Award — It is agreed by the Parties that the arbitral award of any arbitral tribunal
constituted pursuant to this Agreement may contain such orders (including, but not limited to, orders for
specific performance except in the case of Government where national security and public safety are
concemed, other equitable relief or monetary damages) in respect of or affecting any of the Parties,
(and/or any loss or damage suffered by any of them), as such arbitral tribunal determines to be
appropriate in the circumstances. The Parties, subject to their respective obligations contained elsewhere
in this Agreement, shall take all such actions as are necessary to give full and complete effect to the
award which, in accordance with its terms, shall be binding upon and enforceable against them.

24 11 Successors - The consent to the jurisdiction of the Center as set forth in this Section 27 shall
equally bind any successor or successors-in-interest to either Party to this Agreement. Should the Center
be replaced by, or its functions be substantially conferred upon or be transferred to, any new international
body of a similar type and competence, the Parties shall have the right to submit any dispute to such body
for settlement by arbitration in accordance with the foregoing provisions of this Section 24, Should the
Centre cease to exist entirely without replacement, then any Party may submit any dispute arising under
this Agreement to the Intemational Chamber of Commerce for arbitration in accordance with the terms
hereof and its rules of procedure, or to such other arbitrators as the Parties shall agree upon. In al

WK tpt

V 23
circumstances, however, the right to arbitration set forth herein shall remain at all times fully binding on
both Parties.

SECTION 25: INDEMNIFICATION

25.1 LIBINCO shall at all times indemnify and hold Government harmless from all claims and
liabilities as a result of contractual breaches by LIBINCO to third parties or by the Government
authorized representation of LIBINCO.

Government Indemnity: Government shall at all times indemnify and hold harmless LIBINCO
from all claims and liabilities as a result of contractual breaches caused by the Government to third
parties or by LIBINCO authorized representation of Government.

SECTION 26: NOTICES
26.1 Written Communications —

(a) All orders, approvals, declarations and/or notices of any kind required, expressly authorized
or provided under this Agreement (hereinafter each referred to as a "Communication") between
Government and LIBINCO shall be in writing delivered by hand, by fax, by postage prepaid, registered
mail, by any other means of communication agreed upon by the Parties, or shall be made pursuant to
Section 26.2, Any Communication sent by Government shall be signed on behalf of Government by any
one of the Persons designated as the Minister pursuant to Section 1.24, and any Communication sent by
LIBINCO shall be signed on behalf of LIBINCO by either the Managing Director of LIBINCO or a
Chairman of LIBINCO,

(b) A delivery of a Communication to a Party shall be deemed to have occurred in any of the
following circumstances;

(i) The Communication has been sent pursuant to Section 26.2 below;

(ii) The Minister, in the case of the Government, or the Managing Director of LIBINCO,
or Chairman of LIBINCO, has signed a return receipt of registered mail;

- (iii) A fax confirmation of receipt has been electronically issued to the sender indicating
receipt of a Communication sent via receiving fax device at e fax number authorized hereby;

(iv) Verification of receipt of the Communication has been obtained in any manner
specifically agreed to in writing by the Parties; or

(v) A Party has directly or indirectly acknowledged receipt of the Communication in
writing.
(c) All Communications from Government to LIBINCO shall be sent to the following addresses:

Mr. J. H. Jaoudi
LIBINC Oil Palm Inc.
Hard Rock Compound
UN Drive, Mamba Point
Monrovia, Liberia

ae, Chee
yy aa

24
Mr. J, H. Jaoudi

LIBINC Oil Palm Inc.

2216 Via Subria

Vista, CA 92084

Phone 760-758-5049

Fax 760-630-0449

Telefax (Country and City Code 231) 22 67 15 and

(d) All Communications from LIBINCO to Government shall be sent to the following address:

The Minister of Agriculture
Ministry of Agriculture

19 Street, Sinkor

P.O. Box 10-9010

Monrovia, Republic of Liberia

And

The Minister of Finance
Ministry of Finance

Broad Street

P.O, Box 10-9013

Monrovia, Republic of Liberia

And

The Chairman, National Investment Commission
National Investment Commission

12 St. Sinkor

P.O. Box 10-9043

Monrovia, Republic of Liberia

With copy to

The Minister of Justice
Ministry of Justice
Ashmum Street
Monrovia, Liberia

26.2 Change of Address -- Either Party may, upon prior Notice to the other Party, at any time, change
the designation of the Person named to receive Communications from the other Party, the address and/or
telefax number of the office in Liberia and the United States authorized to receive such Communications
or the address or addresses and/or telefax number or numbers of the offices to which copies of
Communications from Government, to LIBINCO are to be delivered.

A Ww
27.1 Applicability of Liberian Law — Except as explicitly provided i in this Agreement, LIBINCO and its
Associates shall be subject to all of the laws of Liberia as in effect from time to time, including with

respect to labor, environmental, health and safety, customs and tax matters, and shall conduct itself in a
manner consistent with Liberia’s obligations under international treaties and agreements,

Parties hereunder shall be construed and interpreted in accordance with Law and by such rules an

rv é ar. _%

25

27.2 Construction and Interpretation - This Agreement and the rights, obligations and duties of “
principles of international law as may be applicable, particularly with: regard to an investment by
nationals of one country in another country. Notwithstanding the foregoing, in the event of a conflict
between this Agreement or the rights, obligations and duties of a Party under this Agreement, and any
Law, including administrative rules and procedures aad matters relating to procedure, or applicable
international law, then this Agreement shall govern the rights, obligations and duties of such Party.

SECTION 28 PERIODIC REVIEW

28.1 Profound Changes in Circumstances ~ For the purpose of considering Profound Changes in
Circumstances from those existing on the Effective Date or on the date of the most recent review of this
Agreement pursuant to this Section 28 Government on the one hand and LIBINCO on the other hand,
shall at the request of the other consult together. ‘The Parties shall meet to review the matter raised as
soon after such request as is reasonably convenient for them both. In case Profound Changes in
Circumstances are established to have occurred, the Parties shall effect such change in or clarification of
this Agreement that they agree is necessary. For purposes of this Agreement, the term “Profound
Changes in Circumstances” shall mean such changes in the economic conditions of the Oil Palm industry
worldwide or in Liberia, or such changes in the economic, political or social circumstances existing in
Liberia specifically or elsewhere in the world at large as to result in such a material and fundamental
alteration of the conditions, assumptions and bases relied upon by the Parties at the time during which
they entered into this Agreement (or the time after any subsequent review under this Section 28) that the
overall balance of equities and benefits reasonably anticipated by them will no longer as a practical
matter be achievable,

28.2 Other Consultation — In addition to the consultation provided by Section 28.1, each Party may at any
time request a consultation with the other Party with respect to any matter affecting the rights and
obligations of the Parties pursuant to this Agreement or any matter relating to LIBINCO’s Activities.
The Parties shall meet to review the matter raised as soon after such request as is reasonably convenient
for them both. Subsequent to such consultation, the Parties shall take such action, if any, that is
mutually agreed to address the matter.

SECTION 29: AFFIRMATIONS
29.1 Binding Effect : Upon signature by the Persons described in this Agreement as signatories for

the Parties and upon fullfilment of other procedural provisions in accordance with law, this Agreement
shall become binding and effective.

29.2 Obligations of Government: The Government hereby undertakes and affirms that at no time shall
the rights and the full and peaceful enjoyment thereof granted by it under Section 15 (Income Taxation,),
and Section 17 (Other Payments to the Government) of this Agreement be derogated from or otherwisé
prejudiced by any law or the action or inaction of the Government, or any official thereof, or any other
person whose actions or inactions are subject to the control of the Government. To the extent there is
inconsistency between the tax corpus, as defined in Section 15, and the Agreement, the Agreement shall
govern. All matters governed by the Tax Corpus but not specifically addressed herein, shall be governed
by the Tax Corpus as in effect as of the date of this agreement

29,3 Necessary Acts -- Each Party shall execute such documents, grant such authorizations, licenses
and approvals and do such other and further things as may be necessary to give full and complete effect
to the provisions of this Agreement.

Expropriation - Government undertakes and affirms that it

a re

26

(a) Any Infrastructure or other property, movable or immovable, of LIBINCO, their respective
Affiliates and those of their respective employees, agents or representatives, to the extent connected with
or affecting the activities of either LIBINCO or associates;

(b) Palm Oil Products in any form resulting from the activities of LIBINCO;
(c) Any equity, shares or ownership interests of whatever nature owned, held in or issued by

(d) Any structure or entity put in place by LIBINCO in connection with Production; and

(e) Any capital invested by LIBINCO or any Affiliates of cither of them in the Republic of
Liberia. Nothing in this Section 29.4 shall prohibit the Government from taking title to non-movable
tangible assets of LIBINCO upon termination of this Agreement as provided in Section 23. |.

29.5 Government acknowledges and agrees that LIBINCO may use or procure the assistance of non-
government organisations to fulfill its obligations under this Agreement.

SECTION 30: ENTIRE AGREEMENT

This Agreement constitutes the entire Agreement between the Parties with respect to its subject matter,
and supersedes any prior Concession agreement between them. Any purported amendment to this
Agreement shall be null, void and of no force or effect unless in writing signed by the Parties. This
Agreement is binding upon the Parties and their respective successors and assigns. No Party may
unilaterally alter the rights granted under this Agreement. Unless otherwise agreed in writing by the
Parties, no failure by a Party to exercise, nor any delay by a Party in exercising, any right, nor any
forbearance shown a Party, shall operate as a waiver of any right nor preclude the further or future
exercise of any right.

31.1 Severability - Should any section of this Agreement,-or any provision or term of any section, be
found, pursuant to Section 24, to be void, invalid or unenforceable, in whole or in part, then the
remaining sections, and those unaffected provisions or terms of any other sections which contain some
void, invalid or unenforceable provisions or terms, shall nevertheless remain valid and subsisting and
shall be construed as if this Agreement had been executed without such void, invalid or unenforceable
sections, provisions or terms. Any otherwise void, invalid or unenforceable section, term or provision of
this Agreement shall be so construed, or reformed, as to alter, amend or change any such term, provision
or condition to the extent necessary to render it valid, lawful and enforceable, while also giving
maximum effect to the Parties’ originally intended purpose or result, short of creating any void, invalid
or unenforceable provision, term or condition.

31.2 Survival — Notwithstanding termination of this Agreement by either Party or for any reason,
including, but not limited to, a termination due to a finding that this Agreement or a portion thereof is
void, invalid, or unenforceable, this Section 31.2 and Sections 1, 23.1, 23.2, 26, 27 and 29 shall survive
such termination and shall remain effective as to any matters which are the subject of this Agreement or
which arise out of, in relation to or in connection with this Agreement, Moreover, any such termination
shall be without prejudice to rights and obligations that have accrued prior to termination and,
notwithstanding such termination, such provisions of this Agreement as are reasonable necessary for the

Cm

wk .
full enjoyment and enforcement of such rights and obligations shall survive such termination for the
period necessary. ?

SECTION 32: PUBLICATION
Subject to law, this Agreement and any amendments thereto shall be made public by the Government.

IN WITNESS WHEREOF, the parties hereto have affixed their names and signatures on the date and
place abovementioned:

FOR THE GOVERNMENT:

Dr. ; Chris Toe °

Minister of Agriculture

Richard V. Tolbert
Chairman of the National Investment Commission

AND

“Ch bd

GP Phillip A.Z. Banks If)
Minister of Justice

FOR THE LIBINCO:

Joseph H. Ji
Chairman of the Board of Director

28
Approved by;

Mop Vow hed

H.E, Ellen Johnson-Sirleaf
President of the Republic of Liberia

29
Schedule A

List of Approved Capital Goods
(Quantities Subject to approved development plan and not for
commercial use)

1. Earthmoving & Equipment — all types including but not
limited to;

. Bulldozers

Excavators

Skidders

Compactors

Road Graders

Road Rollers

. Tractor mounted backhoes and loaders (JCB’s)

. Mobile lifting equipment (Cranes)

Dump trucks

Capital spare parts for above equipment

rg hones pS

2. Agricultural Production Equipment all types including
but not limited to;
a. Farm tractors
b. Wagons/trailers
c. Rotovators
d. Irrigation equipment
e. Mowers, grass & brush cutting and processing
equipment
Hoggers
g. Mechanical and hand sprayers
h. Nursery Equipment
i. Pipes & Sockets
ii. Sprinkler heads
iii. Pumps
iv. Shade material
. Power/Chainsaws and attachments
j. Portable sawmills

| he vos

ad
Schedule A

k. Implements & Tools — Namely; machetes,
harvesting tools, axes, files, sharpening stones &
grinders, shovels, buckets, headpans, hoes, rakes,
diggers, portable weighing scales.

1. Wheelbarrows

m. Portable weighing scales

n. Capital spare parts for agricultural equipment

3. Static Machinery & Equipment, all types (including but _
not limited to);

Generating sets

. Diesel and petrol engines

. Electrical switchgear and cables

. Electrical fittings and fixtures

. Water Tanks

Fuel Tanks and fuel pumps

. Weighbridges and ancillary equipment

. Static weighing equipment

Meteorological and weather monitoring ~

equipment

j. Capital spare parts

rmg hones Pp

4, Palm Oil Processing Mills and equipment, all types
(including but not limited to);

. Sterilisers

. Cages

Tipplers

. Elevators

. Screw presses

. Decanters

. Fibre cyclones

. Boilers

Steam turbines

Diesel engines

_ Generators, cabling, switchgear

coroe me ao TP

Quy om
wa

Schedule A

1. Nut crackers
m. Nut/kernel separators and vibrating screens
Oil clarification equipment
Rail lines
Steel girders and framework
Cladding
Pumps and valves etc.
Palm oil storage tanks, pipework etc.
Centrifuges
Pelletisers
Conveyors
. Air Compressors
x. Small Scale (1 -3) ton kernel/Hour) Palm Kernel
Mills and equipment and spare parts.
y- Quality Control Laboratory Equipment for oil
mills, palm kernel mills and export tank farms
z. Capital spare parts

Es E°4rovoes

- Palm Kernel Mills and equipment all types (including

but not limited to) ;
a. Kernel presses
b. Kernel oil clarification equipment
c. Kernel cake storage silos
d. Kernel oil tanks
. ©. Capital spare parts

. Environmental Protection Equipment all types

(including but not limited to) Effluent Treatment and
capital spare parts.

Two each of the following aircraft; helicopters, light
planes, air cargo vessels and associated capital spare
parts and equipment.

Operations Vehicles including (subject to the approved

development plan);
Qy om

| wt
Schedule A

. 4x4 Vehicles
. Trucks

Crane trucks

. Tanker trucks
Fork lifts
Pickup Trucks
. Buses

. Ambulances
Motorcycles
Bicycles

. Capital spare parts

rom pe he nao gf

9. Two seagoing vessels and two each of equipment to
facilitate operations along the coast of Liberia including
but not limited to; barges, sea going vessels, tugs,
shipping containers, ropes, buoys, life rafts, outboard
engines and port handling & management equipment

10. All Building and Construction materials and supplies
namely; plaster board, concrete, glass, stone, bricks,
roofing materials, corrugated iron, prefabricated
bridges, culverts, tiles, steel, aluminium, paint, timber
products, piping, tiles, hand tools, power tools and
electrical goods & wiring, fittings and fixtures, fencing
materials and equipment (subject to the approved
development plan). .

11. Water pumps and associated spares and accessories.

12. Tank Farm Equipment
a. Package steam generator
b. Pumping equipment and piping
c. Palm kernel silo and ancillary equipment
d. Iso-thermal containers
e. Capital spare parts

qe

, ve
Schedule A

13. Health and Medical equipment appliances,
instruments, furniture, pharmacentical supplies,
furnishings and other materials required to provide
healthcare and to operate hospital and clinic facilities.

14. Health and safety equipment, clothing and supplies.

15. Educational Materials, supplies, furniture, equipment
and furnishings required to provide education services
and to operate school libraries and training facilities.

16. Water and Sanitation machinery, equipment, supplies
and capital spare parts including but not limited to well
drilling rigs, well pumps, pipes and water tankers.

17. Office Equipment
a. Computers
b. Software
c. Printers and scanners

18. Survey equipment namely; theodilites, GPS
equipment, software, plotters.

19. Nursery Equipment and planting material;
i. oi] Palm Seeds,
ii. clonal material,
iii. pipes and sockets,
iv. sprinkler heads,
v. pumps
vi. shade material.
vii. nursery polybags

20. Fertilisers and Agricultural Chemicals
Ort Om.
Schedule B

Development Plan Items

Rolling 5-year development plan will include information regarding;

Development and use of the production, including a schedule for the development of
land within the concession areas that not currently being used to produce oil palm
products, detailing replant and extension planting plans as well as mature acreage
under production.

Planned development of infrastructure, including housing and other improvements,
within the plantation area

Expected employment (headcounts by category)

Implementation of the educational, health, WATSAN and other social obligations of
the Company pursuant to the Investment Agreement.

Implementation of the out-grower and plasma programs
Capital expenditure program
Development of processing facilities required for production of Crude Palm Oil and

associated products ih
Schedule C
RE R PLICAB! E
FINANCE

Type of Report Frequen
OPERATIONAL _
1. Production (crop production; purchased palm fruit | Quarterly

L yolume; factory output by grade if any
2. Annually

- Replanting Program (existing number of acres

planted; update as to how many acres replanted;
capital budget for replanting

[ -_New Land brought under production

. Number of Seedlings distributed to small holders

. Plasma acres planted

. Employment information, including payroll, Annually

| headcount of employees by category and number of

Dina}

contract employees
7. Other scientific, agricultural, technical, industrial Annually

and commercial records, and studies data received
or compiled by LIBINC |
Arinually

8. Training Development Program (status report on
LL _implementation — e.g. scholarships; internship; etc.

FINANCIAL
1, Presumptive Turnover Tax Return Form Monthly
2. Monthly Withholding Tax Form Monthly
3. Export prices by grade (based on world price); Monthly
export volume by grade
4. Derivation of purchase and export prices for raw Monthly
palm oi! and/or refined palm oil and derivatives |

5. LIBINC’s Quarterly Returns

6. Amount of taxes withheld from under Liberian law
from oil palm growers

7. Number of farmers from whom palm oi! products
were purcl :

8. Liberian services and goods purchased

9. Unaudited financial statements S

10.Audited financial statements

11.Plasma expenditures

12.Payments to affiliates, dividends, interest, services, | Annually

yi KK om om.

2008

THIRD SESSION OF THE FIFTY-SECOND LEGISLATURE
OF THE REPUBLIC OF LIBERIA

SENATE’S ENGROSSED BILL NO. 2 ENTITLED:

“AN ACT RATIFYING THE CONCESSION
AGREEMENT BETWEEN THE REPUBLIC OF
LIBERIA AND LIBINC OFL PALM INC.”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Thursday, March
13, 2008 @ 12:00 GMT.

‘On motion, Bill taken from the Comimittee Room for its second
reading. On motion, under the suspension of the rule, the
secorid reading of the Bill constituted the third reading and the
Bill was adopted, ordered engrossed and passed into the full
force of the law today, Tuesday, April 22, 2008 @ the hour of
12:43 GMT,

"ARY, LIBERIAN SENATE, RL.

2008

SECOND SESSION OF THE FIFTY-SECOND
LEGISLATURE OF THE REPUBLIC OF LIBERIA

HOUSE’S ENDOSEMENT TO SENATE ENGROSSED
BILL NO. 2 ENTITLED:

“AN ACT RATIFYING THE CONCESSION

AGI BETWEEN THE REPUBLIC OF
see RIA AND LIBINC OIL PALM INC.”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Thursday, April
24, 2008 @ 14:15 GMT.

On motion, Bill taken from the Committee Room for its second

-8ding. On motion, under the suspension of the rule, the

second reading of the Bill constituted the third reading and the
Bill was adopted, ordered engrossed and passed into the full

force of the law today, Thursday, May 8, 2008@ the hour of

2008

ATTESTATION TO:

“AN ACT RATIFYING THE CONCESSION AGREEMENT
BETWEEN THE REPUBLIC OF LIBERIA AND LIBINC OIL PALM
INC.” AND

“AN ACT RATIFYING THE INVESTMENT AGREEMENT
BETWEEN THE REPUBLIC OF LIBERIA AND LIBERIA FOREST
PRODUCTS INC.”

VICE PRESI vEN = OF THE = ai LIBERIA/ PRESIDENT
OF THE SENATE

ao" * ey

The Liberian Senate

CAPITOL BUILDING, CAPITOL HILL, MONROVIA, LIBERIA-
WEST AFRICA

2008

THIRD SESSION OF THE FIFTY-SECOND LEGISLATURE OF THE REPUBLIC OF*
LIBERIA

SCHEDULE OF THE: Se PU suid ge & 3 ENTITLED:

“AN ACT RATIFVING- PAE SCONELESION —
BETWEEN THE REPUBLIC OF LIBERIA AND LIBINC OTL PALM
INC.” AND | >

“AN ACT RAGUEYING THE. teams AGREEMENT
BETWEEN’ THE sinha iaae in: Caen AND LIBERIA FOREST
PRODUCTS INC.” fat.

PRESENTED FO THE® persemer tr THE 2 REPUBLIC OF LIBERIA
FOR wr ‘APPROVAL.

RECEIVED THIS. :6f ent _DAY OF. eg AD, 2008

AT THE HOUR OF ee 4a.

me Yjt. K OF THE REPUBLIC OF LIBERIA

ee

